The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 07 January 2021 has been entered. Claim 1 has been amended. Claims 1 and 2 are pending in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Soloway on 01 March 2021.

The application has been amended as follows: 

Claim 1, Line 31, after “in”, delete “the radial” and insert -- a radial --.

Claim 1, delete lines 33-35, “the opposing groove portion is…end groove parts, and”, and insert 
-- the rod is provided with a central bore recessed in the axial direction and intersecting the opposing groove portion, the central bore having a diameter and a 

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art including Kasagi et al (9,068,577), Kasagi et al (2012/0199771), Saidman (US 20050230438) and Hase (2012/0175540) disclose solenoids with various breather features.  However, none of the cited prior art teaches the invention as particularly claimed.
The closest prior art, cited above, teaches various combinations of push rods, breather holes or bores and breather grooves. However, the art of record does not teach a rod with a central bore that increases in diameter at the region where it intersects radial grooves.  There is no motivation to modify the device of the combination as described in independent Claim(s) 1.  At least the incorporation of these features is not taught or reasonably suggested by the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753